UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Commission file number 000-29283 UNITED BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation or organization) 100 S. High Street, Columbus Grove, Ohio (Address of principal executive offices) 34-1516518 (I.R.S. Employer Identification Number) (Zip Code) (419) 659-2141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filerSmaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of April 26, 2012: 3,445,993 This document contains 34 pages.The Exhibit Index is on page 34 immediately preceding the filed exhibits. RDGPreambleEnd UNITED BANCSHARES, INC. Table of Contents Page Part I – Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis of Financial Conditionand Results of Operations 21 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 – Controls and Procedures 30 Part II – Other Information Item 1 – Legal Proceedings 31 Item 1A – Risk Factors 31 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 – Defaults upon Senior Securities 31 Item 4 – Mine Safety Disclosures 32 Item 5 – Other Information 32 Item 6 – Exhibits 32 2 RDGXBRLParseBegin PART 1 - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS United Bancshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS CASH AND CASH EQUIVALENTS Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold - Total cash and cash equivalents SECURITIES, available-for-sale FEDERAL HOME LOAN BANK STOCK, at cost CERTIFICATES OF DEPOSIT LOANS HELD FOR SALE LOANS Less allowance for loan losses ) ) Net loans PREMISES AND EQUIPMENT, net GOODWILL CASH SURRENDER VALUE OF LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS, including accrued interest and intangible assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits Non-interest bearing $ $ Interest bearing Total deposits Other borrowings Junior subordinated deferrable interest debentures Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock, $1.00 stated value. Authorized 10,000,000 shares; issued 3,760,557 shares Surplus Retained earnings Accumulated other comprehensive income Treasury stock 314,564 shares at March 31,2012 and 314,878 shares at December 31, 2011, at cost ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements 3 United Bancshares, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) Three months ended March 31, INTEREST INCOME Loans, including fees $ $ Securities: Taxable Tax-exempt Other Total interest income INTEREST EXPENSE Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Gain on sales of loans Gain on sales of securities Change in fair value of mortgage servicing rights Other Total non-interest income NON-INTEREST EXPENSES Income before income taxes PROVISION FOR INCOME TAXES NET INCOME $ $ NET INCOME PER SHARE Basic $ $ Weighted average common shares outstanding Diluted $ $ Weighted average common shares outstanding See notes to consolidated financial statements 4 United Bancshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three months ended March 31, NET INCOME $ $ OTHER COMPREHENSIVE INCOME (LOSS) Unrealized gains (losses) on securities: Unrealized holding gains (losses) during period ) Reclassification adjustments for gains included in net income ) ) Other comprehensive income (loss), before income taxes ) Income tax expense related to items of other comprehensive income ) Other comprehensive income (loss) ) COMPREHENSIVE INCOME $ $ See notes to consolidated financial statements 5 United Bancshares, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity (Unaudited) Three months ended March 31, 2012 and 2011 Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total BALANCE AT DECEMBER 31, 2011 $ ) $ Net income Change in unrealized gain on available-for-sale securities, net of income taxes ) ) Total comprehensive income 314 shares issued from treasury in connection with the Corporation’s Employee Stock Purchase Plan BALANCE AT MARCH 31, 2012 $ ) $ BALANCE AT DECEMBER 31, 2010 $ ) $ Net income Change in unrealized gain on available-for-sale securities, net of income taxes Total comprehensive income 389 shares issued from treasury in connection with the Corporation’s Employee Stock Purchase Plan BALANCE AT MARCH 31, 2011 $ ) $ See notes to consolidated financial statements 6 United Bancshares, Inc. and Subsidiaries Condensed Consolidated Statement of Cash Flows (Unaudited) Three months ended March 31, Cash flows provided by operating activities $ $ Cash flows provided by investing activities: Proceeds from calls or maturities of securities Proceeds from sales of available-for-sale securities - Purchases of available-for-sale securities ) ) Net decrease in loans Purchases of certificates of deposit ) - Proceeds from sale of other real estate owned Expenditures for premises and equipment - ) Net cash provided (used) by investing activities ) Cash flows provided by financing activities: Net change in deposits ) ) Long-term borrowings, net of repayments ) ) Proceeds from issuance of common stock Net cash used by financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents: At beginning of period At end of period $ $ Cash paid for: Interest $ $ Income taxes $ $
